        Case 1:21-mj-00533-ZMF Document 12-12 Filed 08/10/21 Page 1 of 1




From: Charles Meck <charles.meck1965@gmail.com>
Date: Thu, Aug 5, 2021, 23:42
Subject: Letter of character reference
To: Adorian Lazar <adorian.lazar@gmail.com>


Sirs,

     My name is Charles Meck. I am a former NCO in the United States Army serving
close to 35 years in active duty, national guard, and Army reserve and finally as a
military tech in a dual status federal position for 15 years. I am also a combat vet,
serving in the Iraq war from 2005-2006.

      After my deployment i joined the combat vets motorcycle association where i
met Adorian Lazar, who is also a combat vet. As I developed a close friendship
with Adorian i also got to know his brother Sam as well.

       Samuel assisted on multiple events with the CVMA, volunteering his time as he
has a very strong sense of patriotism and a sincere love of god and country. Because of
his brother’s experience with a Communist controlled government, Samuel developed a
very strong conservative view of life and how a government should be.

      I have known Samuel 5 years and have found him to be driven, motivated and
hard working. Sam is an excellent carpenter, restoring and renovating multiple houses
and establishing several businesses that he manages.

         Finally, Sam is a dedicated father spending as much time with his kids as he
can. He is a loving and attentive father.

          It is my opinion that Sam deserves to be allowed bail to be allowed to prepare
for his day in court and to spend time with his family and children.

Sincerely,


Charles Meck
SGT US Army Retired
